Citation Nr: 0014869	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is well grounded and if 
so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1972 and from November 1979 to May 1980.  He served in the 
Republic of Vietnam from April 21, 1971 to April 18, 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the veteran's claim of 
entitlement to service connection for PTSD.

In July 1999, the veteran testified at a videoconference 
hearing at the Cheyenne, Wyoming RO before the undersigned 
Board member.  Although there is some indication in the 
record that the veteran was also seeking entitlement to 
service connection for alcohol abuse and/or voyeurism, the 
veteran provided clarification in a pre-hearing conference 
indicating that he is not seeking service connection for 
either of these.  


FINDING OF FACT

There is medical evidence of a current diagnosis of PTSD due 
to in-service stressors.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

The evidence of record includes the report of a September 
1997 VA psychiatric examination of the veteran.  It shows 
that the veteran was found to have PTSD due to service 
stressors.  This medical evidence of current PTSD and of a 
nexus between service and PTSD is sufficient to establish 
that the veteran's claim is well grounded. 


ORDER

The Board having determined that the claim of entitlement to 
service connection for PTSD is well grounded, the appeal is 
granted to this extent.



REMAND

Since the claim of entitlement to service connection for PTSD 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103 (1999). 

As noted above, a September 1997 VA examination reports 
reflects that the veteran was diagnosed as having PTSD based 
on alleged service stressors.  Specifically, the veteran 
maintains that in April 1971, he saw an American soldier 
named, Joe/Jose, get shot by friendly fire while trying to 
crawl through barbed wire.  The veteran related that after 
the incident, his unit was not allowed to lock and load their 
weapons during guard duty.  The veteran also recounted that 
while he was receiving treatment for venereal disease at the 
Army hospital in Long Binh, he saw two dead soldiers being 
carried out to the heli-pad.  Finally, the appellant contends 
that in June and July 1971, he and his supply crew were 
attacked by sniper fire while delivering signal equipment 
off-post.  The appellant related that the sniper fire did not 
directly hit his motor vehicle and that his unit did not 
return fire.  

A review of the claims files reflects that the RO has 
obtained a copy of service personnel records but has not 
undertaken any other development to verify the veteran's 
alleged stressors.  Although the information provided by the 
veteran may not be sufficiently detailed to be verified, he 
has provided sufficient information to warrant further 
development in an attempt to verify the stressors. 

At the July 1999 hearing before the undersigned, the veteran 
indicated that he was still receiving treatment for his PTSD 
from the Sheridan, Wyoming VA Medical Center (VAMC).  The RO 
obtained records from this facility in July 1997 but more 
recent records have not been requested.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files, to include records 
pertaining to treatment of the veteran at 
the VAMC in Sheridan, Wyoming since July 
1997. 

2.  The RO should request that the 
veteran provide more specific details, to 
the extent possible, about the stressful 
events he claims to have experienced 
during service, to include the unit of 
assignment of the American soldier who 
was killed by friendly fire while trying 
to crawl through barbed wire in April 
1971.

3.  Then, the RO should prepare a summary 
of the veteran's alleged stressors.  This 
summary, a copy of the veteran's service 
personnel records, his July 1997 stressor 
statement and of any additional statement 
provided by the veteran in response to 
this remand should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150, 
for verification of the stressors claimed 
by the veteran.

4.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a board 
certified psychiatrist, who has not 
examined him previously, if available, to 
determine the nature and extent of any 
currently present psychiatric disability.  
All indicated studies should be 
performed, and the veteran's claims files 
should be made available to and reviewed 
by the psychiatrist.  The psychiatrist 
specifically should confirm or rule out a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



